Citation Nr: 1810029	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and alcohol dependence, to include as secondary to service-connected tinnitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sleep apnea.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for headaches.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to secondary service connection for headaches, to include as secondary to service-connected tinnitus.

6.  Entitlement to service connection for hypertension.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for depressive disorder is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to secondary service connection for headaches is granted.

Entitlement to service connection for hypertension is denied.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 2012, service connection for sleep apnea and headaches was denied on the basis that it was not related to the Veteran's active service.

2.  Evidence received since the August 2012 rating decision denying service connection for sleep apnea and headaches includes medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's depressive disorder, sleep apnea, and headaches have been linked by medical professionals to his active service.

4.  The Veteran's hypertension is not etiologically related to his active service.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for sleep apnea.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for headaches.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for depressive disorder have been met.         38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  The criteria for service connection for headaches have been met.  38 U.S.C.      §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  The criteria for service connection for hypertension have not been met.             38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Army from August 1984 to June 1987.  He also served in the Minnesota National Guard from June 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from August 2012 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

The Veteran requested a Board video conference hearing in July 2013.  He subsequently withdrew his request in May 2014.  As such, the Board considers the hearing request withdrawn.   

This matter was previously before the Board in April 2015, when it was remanded for the issuance of a Statement of the Case (SOC) as to the issues of entitlement to service connection for hypertension, sleep apnea, and headaches.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was issued in September 2015, and the Veteran filed a VA Form 9, the substantive appeal to the Board, later the same month.  As such, those claims are now before the Board.

In August 2017, the Veteran requested an additional 90 days in which to submit additional evidence.  The Veteran, through his representative, submitted additional evidence in November 2017.  The Veteran's attorney stated that this was the last submission on behalf of the Veteran, and that the Veteran waived any additional time to send arguments or evidence.  See attorney statement, dated November 3, 2017.   

The record reflects that additional clinical evidence pertaining to the issues on appeal have become associated with the claims file since the issuance of the September 2015 SOC.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105 (e)(1), (2) (2012).  This applies in cases where a substantive appeal is received after February 2, 2013.  In this instance, the substantive appeal was received in September 2015.   However, the Veteran waived consideration of the additional information by the AOJ in a letter dated in November 2017.  The Board is thus able to consider the additional evidence in the first instance.  See 38 C.F.R. § 19.38 (b)(3), 20.1304(c) (2017).




1.  NEW AND MATERIAL EVIDENCE 

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108 (2012); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed a request to reopen his claims for entitlement to service connection for sleep apnea and headaches in June 2014.  His claims were previously denied in August 2012. 

At the time of the August 2012 denial, evidence of record included private medical treatment records, and service personnel records.

Since the last final denial, evidence added includes additional medical treatment records. 

Based on a review of this new evidence, cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claims for service connection for sleep apnea and headaches is reopened.

1.  PSYCHIATRIC DISORDER, SLEEP APNEA, HEADACHES

The Veteran contends that psychiatric disorder, sleep apnea, and headaches are related to his active service.  In the alternative, the Veteran contends that his claimed disabilities are secondary to his service-connected tinnitus.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may also be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The Veteran has a current diagnosis of an acquired psychiatric disorder (depression), sleep apnea, and headaches.  Thus, the first element of service connection is met.

As to the issue of in-service incurrence, the Veteran's service treatment records (STRs) do not show complaints or a diagnosis of a psychiatric disorder, headaches or sleep apnea.  It is important to note that, except for the April 1984 entrance and May 1987 separation examinations, the Veteran's STRs could not be located.  See December 2012 STR certification.  

Turning to whether there is a medical nexus, medical professionals have stated that the Veteran's diagnosed depression, sleep apnea, and headaches are directly related to his active service.  This evidence was not of record when the Veteran's claimed was originally denied.  However, now not only does it serve to reopen his claim, but it serves as evidence sufficient to grant his claims.

The Veteran's depression has been linked to his active service by a physician, who related that his psychiatric disorder more likely than not began in service, continued uninterrupted since then to the present, and was aggravated by his service-connected tinnitus.  See September 22, 2014 report and September 27, 2017 addendum.  The Veteran's depression has also been linked to his active service by his long-term physician.  See July 29, 2013 private treatment records.   

The Veteran's headaches have been linked to his active service by a VA examiner, who stated that they were caused by his service-connected tinnitus, along with his obstructive apnea.  See VA headaches examination report, August 2016.

The Veteran's obstructive apnea has been linked to his active service by a VA examiner, who opined that the Veteran's depressive disorder (which is service-connected as of this hereby decision) aided in the development of his sleep apnea, and permanently aggravated his sleep apnea.  See VA sleep apnea examination report, August 2016.  

Thus, the third element of service connection is met.  As such, the Veteran's claims of entitlement to service connection for depression, sleep apnea, and headaches are granted.

2.  HYPERTENSION

The Veteran asserts that his hypertension is related to his active service.

The Veteran was noted to have hypertension in November 2007 and February 2008 medical progress notes from the Mercy Hospital and Health Care Clinic.  The notes do not opine as to the etiology of the Veteran's hypertension. 

The question for the Board is whether the Veteran's current diagnosis of hypertension is related to his active service.

After a review of the record, the Board concludes that entitlement to service connection for hypertension is not warranted.  While the Veteran has a diagnosis of the condition, the competent and probative evidence of record does not demonstrate a nexus between the hypertension and his active service, or any of his service-connected disabilities.  

The Veteran's STRs are absent of any complaints or findings related to any hypertension issues.  The Veteran reported no such issues at the time of the May 1987 separation examination.

Further, as indicated, the record does not include any medical treatment records speaking to the etiology of the disorder at issue - only medical notes which state that the Veteran had hypertension in 2007 (20 years after he separated from active service).  There are also no records tying the Veteran's hypertension to any of his service-connected disabilities.  In short, there is nothing in the medical evidence before the Board besides two treatment notes which show a diagnosis of hypertension 20 years after the Veteran separated from active service.

The Board acknowledges that the Veteran had National Guard service after he separated from active service, and that the Veteran's National Guard medical records could not be located.  See May 2017 correspondence to Senator Franken.   

Any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (2012); 38 C.F.R. § 3.6 (2017).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  The presumption of service connection only applies to periods of active duty and not to the ACDUTRA or IDT because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

With that in mind, the Board notes that the Veteran does not claim that his hypertension started during a period of ACDUTRA or IDT, or was aggravated during the relevant period of service.  Instead, he asserts that his later-diagnosed hypertension is related to his active service.    

In addition, the Veteran's hypertension did not manifest to a compensable degree within one year of discharge from service.  There is no medical evidence that the Veteran had hypertension until about 2007, approximately 20 years after he was discharged from active service.  As such, the Veteran's claim for service connection for hypertension fails.  The Veteran's diagnosed disorder cannot be attributed to his active service.  The Federal Circuit has made clear that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has considered the Veteran's lay statements in support of his claim. Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing hypertension and its etiology, these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such complex medical issues as hypertension and their etiologies.  The claims file does not contain any medical records linking the Veteran's disorder to his active service. In sum, there is no evidence, medical or otherwise, to support the Veteran's assertions.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Notably, the Board has also considered whether a medical examination is warranted in this instance based on the Court of Appeals for Veterans Claims (Court) holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

In this case, the Board finds that the threshold requirement to determine whether a medical examination is warranted has not been demonstrated as to the claim for hypertension.  There is no evidence establishing that the Veteran's hypertension occurred in service or manifested during an applicable presumptive period, and no indication that his hypertension may be associated with the Veteran's service or with another service-connected disability other than the Veteran's statement, which as stated previously, the Veteran is not competent to provide.  See Waters v. Shinseki, 601 F.3d 1274 1278-79 (Fed. Cir. 2010); see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).   Therefore, VA has no duty to obtain a medical examination in this regard.  See Wells v. Principi, 326 F.3d 1381   (Fed. Cir. 2003); Duenas v. Principi, 18 Vet.App. 512, 516 (2004).

Accordingly, service connection for hypertension is not warranted because the Veteran has not satisfied the third requirement of service connection, i.e. a nexus to active service.  See 38 C.F.R. § 3.303 (2017); see again Gilpin, 155 F.3d at 1353.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C. § 5107 (b) (2012).  The claim of entitlement to service connection for hypertension is denied.





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: J. Michael Woods, Attorney

Department of Veterans Affairs


